 

[ex_2.jpg]

 

NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE COMPANY UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

8% CONVERTIBLE PROMISSORY NOTE

 

MATURITY DATE OF MAY 2, 2018 *THE “MATURITY DATE”

 

$77,000 AUGUST 2, 2017 *THE “ISSUANCE DATE”

 

FOR VALUE RECEIVED, RealBiz Media Group Inc., a Delaware Corporation (the
“Company”) doing business in Gaithersburg, MD hereby promises to pay to the
order of JSJ Investments Inc., an accredited investor and Texas Corporation, or
its assigns (the “Holder”), the principal amount of Seventy-Seven Thousand
Dollars ($77,000) (“Note”), on demand of the Holder at any time on or after May
2, 2018 (the “Maturity Date”), and to pay interest on the unpaid principal
balance hereof at the rate of Eight Percent (8%) per annum (the “Interest Rate”)
commencing on the date hereof (the “Issuance Date”).

 

1. Payments of Principal and Interest.

 

    a. Pre-Payment and Payment of Principal and Interest. The Company may pay
this Note in full, together with any and all accrued and unpaid interest, plus
any applicable pre-payment premium set forth herein and subject to the terms of
this Section 1.a, at any time on or prior to the date which occurs 180 days
after the Issuance Date hereof (the “Prepayment Date”). In the event the Note is
not prepaid in full on or before the Prepayment Date, it shall be deemed a
“Pre-Payment Default” hereunder. Until the Thirtieth (30th) day after the
Issuance Date the Company may pay the principal at a cash redemption premium of
115%, in addition to outstanding interest, without the Holder’s consent; from
the 31st day to the Sixtieth (60th) day after the Issuance Date, the Company may
pay the principal at a cash redemption premium of 120%, without the Holder’s
consent; from the 61st day to the Ninetieth (90th) day after the Issuance Date,
the Company may pay the principal at a cash redemption premium of 125%, without
the Holder’s consent; from the 91st day to the One Hundred and Twentieth (120th)
day after the Issuance Date, the Company may pay the principal at a cash
redemption premium of 130%, without the Holder’s consent; from the 121st day to
the One Hundred and Fiftieth (150th) day after the Issuance Date, the Company
may pay the principal at a cash redemption premium of 135%, without the Holder’s
consent; from the 151st day to the Prepayment Date, the Company may pay the
principal at a cash redemption premium of 140%, without the Holder’s consent.
After the Prepayment Date up to the Maturity Date this Note shall have a cash
redemption premium of 150% of the then outstanding principal amount of the Note,
plus accrued interest and Default Interest (defined below), if any, which may
only be paid by the Company upon Holder’s prior written consent. At any time on
or after the Maturity Date, the Company may repay the then outstanding principal
plus accrued interest and Default Interest, if any, to the Holder.            
b. Demand of Repayment. The principal and interest balance of this Note shall be
paid to the Holder hereof on demand by the Holder at any time on or after the
Maturity Date. The Default Amount (defined herein), if applicable, shall be paid
to Holder hereof on demand by the Holder at any time such Default Amount becomes
due and payable to Holder.             c. Interest. This Note shall bear
interest (“Interest”) at the rate of Eight Percent (8%) per annum from the
Issuance Date until the same is paid, or otherwise converted in accordance with
Section 2 below, in full and the Holder, at the Holder’s sole discretion, may
include any accrued but unpaid Interest in the Conversion Amount. Interest shall
commence accruing on the Issuance Date, shall be computed on the basis of a 365-
day year and the actual number of days elapsed and shall accrue daily and, after
the Maturity Date, compound quarterly. Upon an Event of Default, as defined in
Section 10 below, the Interest Rate shall increase to Eighteen Percent (18%) per
annum for so long as the Event of Default is continuing (“Default Interest”).

 



 1 

 

 

[ex_2.jpg]

 

    d. General Payment Provisions. This Note shall be paid in lawful money of
the United States of America by check or wire transfer to such account as the
Holder may from time to time designate by written notice to the Company in
accordance with the provisions of this Note. Whenever any amount expressed to be
due by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
interest due on such date. For purposes of this Note, “Business Day” shall mean
any day other than a Saturday, Sunday or a day on which commercial banks in the
State of Texas are authorized or required by law or executive order to remain
closed.



 



2. Conversion of Note. At any time after the Issuance Date, the Conversion
Amount (see Paragraph 2(a)(i)) of this Note shall be convertible into shares of
the Company’s common stock (the “Common Stock”) according to the terms and
conditions set forth in this Paragraph 2.

 

  a. Certain Defined Terms. For purposes of this Note, the following terms shall
have the following meanings:

 

  i. “Conversion Amount” means the sum of (a) the principal amount of this Note
to be converted with respect to which this determination is being made, (b)
Interest; and (c) Default Interest, if any, if so included at the Holder’s sole
discretion.         ii. “Conversion Price” means a 39% discount to the lowest
trading price during the previous twenty (20) trading days to the date of a
Conversion Notice.         iii. “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.         iv. “Shares” means the Shares of the Common Stock of the
Company into which any balance on this Note may be converted upon submission of
a “Conversion Notice” to the Company substantially in the form attached hereto
as Exhibit 1.

 

  b. Holder’s Conversion Rights. At any time after the Issuance Date, the Holder
shall be entitled to convert all of the outstanding and unpaid principal and
accrued interest of this Note into fully paid and non-assessable shares of
Common Stock in accordance with the stated Conversion Price. The Holder shall
not be entitled to convert on a Conversion Date that amount of the Note in
connection with that number of shares of Common Stock which would be in excess
of the sum of the number of shares of Common Stock issuable upon the conversion
of the Note with respect to which the determination of this provision is being
made on a Conversion Date, which would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock of the Company on such Conversion Date. For the purposes of the provision
to the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder. Subject to the foregoing, the Holder
shall not be limited to aggregate conversions of 4.99% (“Conversion Limitation
1”). The Holder shall have the authority to determine whether the restriction
contained in this Section 2(b) will limit any conversion hereunder, and
accordingly, the Holder may waive the conversion limitation described in this
Section 2(b), in whole or in part, upon and effective after 61 days prior
written notice to the Company to increase or decrease such percentage to any
other amount as determined by Holder in its sole discretion (“Conversion
Limitation 2”).         c. Fractional Shares. The Company shall not issue any
fraction of a share of Common Stock upon any conversion; if such issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share except in the event that rounding up would violate the conversion
limitation set forth in section 2(b) above.         d. Conversion Amount. The
Conversion Amount shall be converted pursuant to Rule 144(b)(1)(ii) and Rule
144(d)(1)(ii) as promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended, into unrestricted shares at the Conversion
Price.         e. Mechanics of Conversion. The conversion of this Note shall be
conducted in the following manner:

 

 2 

 

 

 [ex_2.jpg]

 

  i. Holder’s Conversion Requirements. To convert this Note into shares of
Common Stock on any date set forth in the Conversion Notice by the Holder (the
“Conversion Date”), the Holder shall transmit by email, facsimile or otherwise
deliver, for receipt on or prior to 11:59 p.m., Eastern Time, on such date or on
the next business day, a copy of a fully executed notice of conversion in the
form attached hereto as Exhibit 1 to the Company.         ii. Company’s
Response. Upon receipt by the Company of a copy of a Conversion Notice, the
Company shall as soon as practicable, but in no event later than one (1)
Business Day after receipt of such Conversion Notice, send, via email, facsimile
or overnight courier, a confirmation of receipt of such Conversion Notice to
such Holder indicating that the Company will process such Conversion Notice in
accordance with the terms herein. Within two (2) Business Days after the date
the Conversion Notice is delivered, the Company shall have issued and
electronically transferred the shares to the Broker indicated in the Conversion
Notice; should the Company be unable to transfer the shares electronically, it
shall, within two (2) Business Days after the date the Conversion Notice was
delivered, have surrendered to an overnight courier for delivery the next day to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder, for the number of shares of Common Stock to which the
Holder shall be entitled.         iii. Record Holder. The person or persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.         iv. Timely Response
by Company. Upon receipt by Company of a Conversion Notice, Company shall
respond within one business day to Holder confirming the details of the
Conversion, and provide within two business days the Shares requested in the
Conversion Notice.         v. Liquidated Damages for Delinquent Response. If the
Company fails to deliver for whatever reason (including any neglect or failure
by, e.g., the Company, its counsel or the transfer agent) to Holder the Shares
as requested in a Conversion Notice within five (5) business days of the
Conversion Date, the Company shall be deemed in “Default of Conversion.”
Beginning on the sixth (6th) business day after the date of the Conversion
Notice, after the Company is deemed in Default of Conversion, there shall accrue
liquidated damages (the “Conversion Damages”) of $1,000 per day for each day
after the fifth business day until delivery of the Shares is made, and such
penalty will be added to the Note being converted (under the Company’s and
Holder’s expectation and understanding that any penalty amounts will tack back
to the Issuance Date of the Note). The Parties agree that, at the time of
drafting of this Note, the Holder’s damages as to the delinquent response are
incapable or difficult to estimate and that the liquidated damages called for is
a reasonable forecast of just compensation.         vi. Liquidated Damages for
Inability to Issue Shares. If the Company fails to deliver Shares requested by a
Conversion Notice due to an exhaustion of authorized and issuable common stock
such that the Company must increase the number of shares of authorized Common
Stock before the Shares requested may be issued to the Holder, the discount set
forth in the Conversion Price will be increased by 5 percentage points (i.e.
from 40% to 45%) for the Conversion Notice in question and all future Conversion
Notices until the outstanding principal and interest of the Note is converted or
paid in full. These liquidated damages shall not render the penalties prescribed
by Paragraph 2(e)(v) void, and shall be applied in conjunction with Paragraph
2(e)(v) unless otherwise agreed to in writing by the Holder. The Parties agree
that, at the time of drafting of this Note, the Holder’s damages as to the
inability to issue shares are incapable or difficult to estimate and that the
liquidated damages called for is a reasonable forecast of just compensation.    
    vii. Rescindment of Conversion Notice. If: (i) the Company fails to respond
to Holder within one business day from the date of delivery of a Conversion
Notice confirming the details of the Conversion, (ii) the Company fails to
provide the Shares requested in the Conversion Notice within three business days
from the date of the delivery of the Conversion Notice, (iii) the Holder is
unable to procure a legal opinion required to have the Shares issued
unrestricted and/or deposited to sell for any reason related to the Company’s
standing with the SEC or FINRA, or any action or inaction by the Company, (iv)
the Holder is unable to deposit the Shares requested in the Conversion Notice
for any reason related to the Company’s standing with the SEC or FINRA, or any
action or inaction by the Company, (v) if the Holder is informed that the
Company does not have the authorized and issuable Shares available to satisfy
the Conversion, or (vi) if OTC Markets changes the Company’s designation to
‘Limited Information’ (Yield), ‘No Information’ (Stop Sign), ‘Caveat Emptor’
(Skull and Crossbones), or ‘OTC’, ‘Other OTC’ or ‘Grey Market’ (Exclamation Mark
Sign) on the day of or any day after the date of the Conversion Notice, the
Holder maintains the option and sole discretion to rescind the Conversion Notice
(“Rescindment”) by delivering a notice of rescindment to the Company in the same
manner that a Conversion Notice is required to be delivered to the Company
pursuant to the terms of this Note.

 



 3 

 

 

[ex_2.jpg]

 

  viii. Transfer Agent Fees and Legal Fees. The issuance of the certificates
shall be without charge or expense to the Holder. The Company shall pay any and
all Transfer Agent fees, legal fees, and advisory fees required for execution of
this Note and processing of any Notice of Conversion, including but not limited
to the cost of obtaining a legal opinion with regard to the Conversion. The
Holder will deduct $2,000 from the principal payment of the Note solely to cover
the cost of obtaining any and all legal opinions required to obtain the Shares
requested in any given Conversion Notice. These fees do not make provision for
or suffice to defray any legal fees incurred in collection or enforcement of the
Note as described in Paragraph 13.         ix. Conversion Right Unconditional.
If the Holder shall provide a Notice of Conversion as provided herein, the
Company’s obligations to deliver Common Stock shall be absolute and
unconditional, irrespective of any claim of setoff, counterclaim, recoupment, or
alleged breach by the Holder of any obligation to the Company.



 



3. Other Rights of Holder: Reorganization, Reclassification, Consolidation,
Merger or Sale. Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
to another Person or other transaction which is effected in such a way that
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities, cash or other assets with respect to
or in exchange for Common Stock is referred to herein as “Organic Change.” Prior
to the consummation of any (i) Organic Change or (ii) other Organic Change
following which the Company is not a surviving entity, the Company will secure
from the Person purchasing such assets or the successor resulting from such
Organic Change (in each case, the “Acquiring Entity”) a written agreement (in
form and substance reasonably satisfactory to the Holder) to deliver to Holder
in exchange for this Note, a security of the Acquiring Entity evidenced by a
written instrument substantially similar in form and substance to this Note, and
reasonably satisfactory to the Holder. Prior to the consummation of any other
Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the Holder) to ensure that the Holder will
thereafter have the right to acquire and receive in lieu of or in addition to
(as the case may be) the shares of Common Stock immediately theretofore
acquirable and receivable upon the conversion of the Note, such shares of stock,
securities, cash or other assets that would have been issued or payable in such
Organic Change with respect to or in exchange for the number of shares of Common
Stock which would have been acquirable and receivable upon the conversion of the
Note as of the date of such Organic Change (without taking into account any
limitations or restrictions on the convertibility of the Note set forth in
Section 2(b) or otherwise). All provisions of this Note must be included to the
satisfaction of Holder in any new Note created pursuant to this section.

 

  4. Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holder the following:

 

  a. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
state of its incorporation and has all requisite corporate power and authority
to carry on its business as now conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its business or
properties.         b. Authorization. All corporate action has been taken on the
part of the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement. The Company has taken
all corporate action required to make all of the obligations of the Company
reflected in the provisions of this Agreement, valid and enforceable
obligations. The shares of capital stock issuable upon conversion of the Note
have been authorized or will be authorized prior to the issuance of such shares.

 



 4 

 

 

[ex_2.jpg]

 

  c. Fiduciary Obligations. The Company hereby represents that it intends to use
the proceeds of the Note primarily for the operations of its business and not
for any personal, family, or household purpose. The Company hereby represents
that its board of directors, in the exercise of its fiduciary duty, has approved
the execution of this Agreement based upon a reasonable belief that the proceeds
of the Note provided for herein is appropriate for the Company after reasonable
inquiry concerning its financial objectives and financial situation.         d.
Data Request Form. The Company hereby represents and warrants to Holder that all
of the information furnished to Holder pursuant to the data request form (“DRF”)
dated August 2, 2017 is true and correct in all material respects as of the date
hereof.



 

5. Reservation of Shares. The Company shall at all times, so long as any
principal amount of the Note is outstanding, reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Note, eight times the number of shares of Common
Stock as shall at all times be sufficient to effect the conversion of all of the
principal amount, plus Interest and Default Interest, if any, of the Note then
outstanding (“Share Reserve”), unless the Holder stipulates otherwise in the
“Irrevocable Reserve Letter.” So long as this Note is outstanding, upon written
request of the Holder or via telephonic communication, the Company’s Transfer
Agent shall furnish to the Holder the then-current number of common shares
issued and outstanding, the then-current number of common shares authorized, the
then-current number of unrestricted shares, and the then- current number of
shares reserved for third parties.       6. Voting Rights. The Holder of this
Note shall have no voting rights as a note holder, except as required by law,
however, upon the conversion of any portion of this Note into Common Stock,
Holder shall have the same voting rights as all other Common Stock holders with
respect to such shares of Common Stock then owned by Holder.       7. Reissuance
of Note. In the event of a conversion or redemption pursuant to this Note of
less than all of the Conversion Amount represented by this Note, the Company
shall promptly cause to be issued and delivered to the Holder, upon tender by
the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note,
as set forth above.

 

  8. Default and Remedies.

 

  a. Event of Default. For purposes of this Note, an “Event of Default” shall
occur upon:

 

  i. the Company’s default in the payment of the outstanding principal, Interest
or Default Interest of this Note when due, whether at Maturity, acceleration or
otherwise;   ii. the occurrence of a Default of Conversion as set forth in
Section 2(e)(v);   iii. the failure by the Company for ten (10) days after
notice to it to comply with any material provision of this Note not included in
this Section 10(a);   iv. the Company’s breach of any covenants, warranties, or
representations made by the Company herein;   v. any of the information in the
DRF is false or misleading in any material respect;   vi. the default by the
Company in any Other Agreement entered into by and between the Company and
Holder, for purposes hereof “Other Agreement” shall mean, collectively, all
agreements and instruments between, among or by: (1) the Company, and, or for
the benefit of, (2) the Holder and any affiliate of the Holder, including
without limitation, promissory notes;   vii. the cessation of operations of the
Company;   viii. the Company pursuant to or within the meaning of any Bankruptcy
Law; (a) commences a voluntary case; (b) consents to the entry of an order for
relief against it in an involuntary case; (c) consents to the appointment of a
Custodian of it or for all or substantially all of its property; (d) makes a
general assignment for the benefit of its creditors; or (e) admits in writing
that it is generally unable to pay its debts as the same become due;   ix. court
of competent jurisdiction entering an order or decree under any Bankruptcy Law
that: (a) is for relief against the Company in an involuntary case; (b) appoints
a Custodian of the Company or for all or substantially all of its property; or
(c) orders the liquidation of the Company or any subsidiary, and the order or
decree remains unstayed and in effect for thirty (30) days;   x. the Company
files a Form 15 with the SEC;   xi. the Company’s failure to timely file all
reports required to be filed by it with the Securities and Exchange Commission;

 



 5 

 

 

[ex_2.jpg]

 

  xii. the Company’s failure to timely file all reports required to be filed by
it with OTC Markets to remain a “Current Information” designated company;  
xiii. the Company’s Common Stock is reported as “No Inside” by OTC Markets at
any time while any principal, Interest or Default Interest under the Note
remains outstanding;   xiv. the Company’s failure to maintain the required Share
Reserve pursuant to the terms of the Irrevocable Reserve Letter and Letter of
Instructions to the Transfer Agent;   xv. the Company directs its transfer agent
not to transfer, or delays, impairs, or hinders its transfer agent in
transferring or issuing (electronically or in certificated form) any certificate
for Shares of Common Stock to be issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by this Note, or fails to
remove (or directs its transfer agent not to remove or impairs, delays and/or
hinders its transfer agent from removing) any restrictive legend (or to withdraw
and stop transfer instructions) on any certificate for any Shares of Common
Stock issued to the Holder upon conversion of or otherwise pursuant to this Note
as and when required by this Note (or makes any written announcement, statement
or threat that it does not intend to honor its obligations pursuant to a
Conversion Notice submitted by the Holder) and any such failure shall continue
uncured for three (3) Business Days after the Conversion Notice has been
delivered to the Company by Holder;   xvi. the Company’s failure to remain
current in its billing obligations with its transfer agent and such delinquency
causes the transfer agent to refuse to issue Shares to Holder pursuant to a
Conversion Notice;   xvii. the Company effectuates a reverse split of its Common
Stock and fails to provide twenty (20) days prior written notice to Holder of
its intention to do so; or   xviii. OTC Markets changes the Company’s
designation to ‘No Information’ (Stop Sign), ‘Caveat Emptor’ (Skull and
Crossbones), or ‘OTC’, ‘Other OTC’ or ‘Grey Market’ (Exclamation Mark Sign).  
xix. “Change of Control Transaction” means the occurrence after the date hereof
of any of (a) an acquisition after the date hereof by an individual or legal
entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Securities Exchange Act of 1934) of effective control (whether through legal or
beneficial ownership of capital stock of the Company, by contract or otherwise)
of in excess of 40% of the voting securities of the Company, (b) the Company
merges into or consolidates with any other Person, as that term is defined in
the Securities Act of 1933, as amended, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
60% of the aggregate voting power of the Company or the successor entity of such
transaction, (c) the Company sells or transfers all or substantially all of its
assets to another Person and the stockholders of the Company immediately prior
to such transaction own less than 60% of the aggregate voting power of the
acquiring entity immediately after the transaction, (d) a replacement at one
time or within a three year period of more than one-half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the Issuance Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the date hereof), or (e)
the execution by the Company of an agreement to which the Company is a party or
by which it is bound.   xx. Altering the conversion terms of any notes that are
currently outstanding.

 

The Term “Bankruptcy Law” means Title 11, U.S. Code, or any similar Federal or
State Law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

 

  b. Remedies. If an Event of Default occurs, the Holder may in its sole
discretion determine to request immediate repayment of all or any portion of the
Note that remains outstanding; at such time the Company will be required to pay
the Holder the Default Amount (defined herein) in cash. For purposes hereof, the
“Default Amount” shall mean the lesser of: i) the product of (A) the then
outstanding principal amount of the Note, plus accrued Interest and Default
Interest, divided by (B) the Conversion Price as determined on the Issuance
Date, multiplied by (C) the highest price at which the Common Stock traded at
any time between the Issuance Date and the date of the Event of Default, or ii)
the original face value of the Note plus accrued interest times a multiple of
three (3). If the Company fails to pay the Default Amount within five (5)
Business Days of written notice that such amount is due and payable, then Holder
shall have the right at any time, so long as the Company remains in default (and
so long and to the extent there are a sufficient number of authorized but
unissued shares), to require the Company, upon written notice, to immediately
issue, in lieu of the Default Amount, the number of shares of Common Stock of
the Company equal to the Default Amount divided by the Conversion Price then in
effect.

 



 6 

 

 

[ex_2.jpg]

 

  9. Vote to Change the Terms of this Note. This Note and any provision hereof
may only be amended by an instrument in writing signed by the Company and the
Holder.         10. Lost or Stolen Note. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in a form reasonably acceptable to the
Company and, in the case of mutilation, upon surrender and cancellation of the
Note, the Company shall execute and deliver a new Note of like tenor and date
and in substantially the same form as this Note; provided, however, the Company
shall not be obligated to re-issue a Note if the Holder contemporaneously
requests the Company to convert such remaining principal amount, plus accrued
Interest and Default Interest, if any, into Common Stock.         11. Payment of
Collection, Enforcement and Other Costs. If: (i) this Note is placed in the
hands of an attorney for collection or enforcement or is collected or enforced
through any legal proceeding; or (ii) an attorney is retained to represent the
Holder of this Note in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors’ rights and involving a claim under this Note,
then the Company shall pay to the Holder all reasonable attorneys’ fees, costs
and expenses incurred in connection therewith, in addition to all other amounts
due hereunder.         12. Cancellation. After all principal, accrued Interest
and Default Interest, if any, at any time owed on this Note has been paid in
full or otherwise converted in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.         13. Waiver of Notice. To the extent permitted by law, the
Company hereby waives demand, notice, protest and all other demands and notices
in connection with the delivery, acceptance, performance, default or enforcement
of this Note.

 





  14. Governing Law. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the laws of the State of
Texas, without giving effect to provisions thereof regarding conflict of laws.
Each party hereby irrevocably submits to the non- exclusive jurisdiction of the
state and federal courts sitting in Texas for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by sending, through certified mail or overnight courier, a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.         15. Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
no remedy contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder thereof and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof).         16. Specific Shall Not Limit General;
Construction. No specific provision contained in this Note shall limit or modify
any more general provision contained herein. This Note shall be deemed to be
jointly drafted by the Company and the Holder and shall not be construed against
any person as the drafter hereof.



 



 7 

 

 

[ex_2.jpg]

 





  17. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude further exercise thereof or of any other right,
power or privilege.         18. Partial Payment. In the event of partial payment
by the Holder, the principal sum due to the Holder shall be prorated based on
the consideration actually paid by the Holder such that the Company is only
required to repay the amount funded and the Company is not required to repay any
unfunded portion of this Note, with the exception of any OID contemplated
herein.         19. Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subjects herein. None of the terms of this Agreement can be waived or modified,
except by an express agreement signed by all Parties hereto.         20.
Additional Representations and Warranties. The Company expressly acknowledges
that the Holder, including but not limited to its officer, directors, employees,
agents, and affiliates, have not made any representation or warranty to it
outside the terms of this Agreement. The Company further acknowledges that there
have been no representations or warranties about future financing or subsequent
transactions between the parties.         21. Notices. All notices and other
communications given or made to the Company pursuant hereto shall be in writing
(including facsimile or similar electronic transmissions) and shall be deemed
effectively given: (i) upon personal delivery, (ii) when sent by electronic mail
or facsimile, as deemed received by the close of business on the date sent,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid or (iv) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery. All
communications shall be sent either by email, or fax, or to the email address or
facsimile number set forth on the signature page hereto. The physical address,
email address, and phone number provided on the signature page hereto shall be
considered valid pursuant to the above stipulations; should the Company’s
contact information change from that listed on the signature page, it is
incumbent on the Company to inform the Holder.         22. Severability. If one
or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement and the
rest of the Agreement shall be enforceable in accordance with its terms.        
23. Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, Interest or Default Interest on
this Note.



 



24. Successors and Assigns. This Agreement shall be binding upon all successors
and assigns hereto.

 

— SIGNATURE PAGE TO FOLLOW —

 

 8 

 



 

[ex_2.jpg]

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.

 

COMPANY         Signature:  [ex_1.jpg]         By: Anshu Bhatnagar        
Title: CEO         Address: 9841 Washingtonian Blvd, Suite 390     Gaithersburg
MD 20878               Email anshub@realbizmedia.com         Phone: (301)
329-2700         Facsimile:    

 

JSJ Investments Inc.

 

Signature:

 

Sameer Hirji, President

JSJ Investments Inc.

10830 North Central Expressway, Suite 152

Dallas TX 75231

888-503-2599

 

 9 

 

 

 [ex_2.jpg]

 

Exhibit 1

 

Conversion Notice

 

Reference is made to the 8% Convertible Note issued by RealBiz Media Group Inc.
(the “Note”), dated August 2, 2017 in the principal amount of $77,000 with 8%
interest. This note currently holds a principal balance of $77,000. The features
of conversion stipulate a Conversion Price equal to a 39% discount to the lowest
trading price during the previous twenty (20) trading days to the date of a
Conversion Notice, pursuant to the provisions of Section 2(a)(ii) in the Note.

 

In accordance with and pursuant to the Note, the undersigned hereby elects to
convert $           of the principal/interest balance of the Note, indicated
below into shares of Common Stock (the “Common Stock”), of the Company, by
tendering the Note specified as of the date specified below.

 

Date of Conversion: ________       Please confirm the following information:
Conversion Amount: $ ________________ Conversion Price: $ ____________  ( ____ %
discount from $ ______________) Number of Common Stock to be issued:   Current
Issued/Outstanding:  

 

If the Issuer is DWAC eligible, please issue the Common Stock into which the
Note is being converted in the name of the Holder of the Note and transfer the
shares electronically to:

 

[BROKER INFORMATION]

 

Holder Authorization:

 

JSJ Investments Inc.

10830 North Central Expressway, Suite 152    *Do not send certificates to this
address

Dallas, TX 75231

888-503-2599

Tax ID: 20-2122354

 

Sameer Hirji, President

 

[DATE]

 

[CONTINUED ON NEXT PAGE]

 

 10 

 

 

 [ex_2.jpg]

 

PLEASE BE ADVISED, pursuant to Section 2(e)(ii) of the Note, “Upon receipt by
the Company of a copy of the Conversion Notice, the Company shall as soon as
practicable, but in no event later than one (1) Business Day after receipt of
such Conversion Notice, SEND, VIA EMAIL, FACSIMILE OR OVERNIGHT COURIER, A
CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO SUCH HOLDER INDICATING THAT
THE COMPANY WILL PROCESS SUCH CONVERSION NOTICE in accordance with the terms
herein. Within two (2) Business Days after the date of the Conversion
Confirmation, the Company shall have issued and electronically transferred the
shares to the Broker indicated in the Conversion Notice; should the Company be
unable to transfer the shares electronically, they shall, within two (2)
Business Days after the date of the Conversion Confirmation, have surrendered to
FedEx for delivery the next day to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder, for the number of
shares of Common Stock to which the Holder shall be entitled.”

 

Signature:   [ex_1.jpg]       Anshu Bhatnagar   CEO   RealBiz Media Group Inc.  

 

 11 

 







 